Title: From Thomas Jefferson to L. J. M. Daubenton, 1 October 1787
From: Jefferson, Thomas
To: Daubenton (Aubenton), Louis Jean Marie



Oct. 1. 1787.

Mr. Jefferson, being informed that Monsieur le Comte de Buffon is absent, takes the liberty of recommending to the care of Monsieur D’Aubenton the objects of Natural history which accompany this letter. He leaves the letter to Monsieur de Buffon open, that Monsieur  D’Aubenton may see under what names these objects have come, and he will beg the favor of him to seal and forward the letter when he shall have read it. He has the honour of presenting his respects to Monsieur Daubenton.
